DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/16/2022 has been entered. Claims 1-18 are pending in the Application. Applicant’s amendments to the claims have overcome the Objections and 112(b) rejection previously set forth in the Non-Final Office Action mailed 6/16/2022.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al., US 2015/0009679 A1 in view of Uhler, US 2017/0248290 A1.

Regarding claim 1, Seki discloses “A lighting device comprising: 
a lens (140, Fig. 6)  comprising a rim portion (142, Fig. 6) having teeth  (143 and 144, Fig. 6) extending from a rear surface of the rim portion; an emitter (130, Fig. 3) configured to emit light through the lens; and a reflector (160, Fig. 5D and 6) defining a cavity that extends from a first end of the reflector to a second end of the reflector (seen in Fig. 5D and 6), the emitter received within the cavity at the first end (seen in Fig. 3) and the lens configured to be attached to the second end of the reflector (seen in Fig. 5D and 6), the reflector comprising: a collar (161, Fig. 6 or Fig. 9) that extends around the second end of the reflector , the collar comprising an outer surface that defines an outer perimeter of the second end (seen in Fig. 6); and a plurality of attachment clips (163, Fig. 6) extending from the collar in a substantially circumferential direction, each of the plurality of attachment clips configured to engage a respective one of the teeth such that the lens is secured to the reflector (seen in Fig. 6, ¶ [0050-0051]).”  
However, Seki does not disclose “a lens comprising a rim portion having teeth extending in a longitudinal direction from a rear surface of the rim portion”.
Uhler discloses a lens comprising a rim portion having teeth (110, Fig. 5) extending in a longitudinal direction (up and down, normal to the lens, seen in Fig. 3) from a rear surface of the rim portion .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to have the teeth of the lens, as taught by Seki, extend in a longitudinal direction, such as taught by Uhler, and the corresponding clips, as taught by Seki, be moved accordingly to match the teeth, such as taught by Uhler. One of ordinary skill in the art would have been motivated to have the teeth extend longitudinally for increasing the front surface area of the lens by reducing the outward protrusion, allowing more light to be emitted. Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to rearrange the location of the teeth, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04 (VI-C)
	Regarding claim 2, Seki in view of Uhler discloses the invention of claim 1, as cited above, and further discloses “each of the plurality of attachment clips comprises a clip arm (Seki, 163, Fig. 6) that is cantilevered from the collar in a substantially circumferential direction (Seki, seen in Fig. 6, the structure of hook 163 would bend away due to the shape of the hook and opposing member 143).”  
	Regarding claim 3, Seki in view of Uhler discloses the invention of claim 1, as cited above, and further discloses “each of the plurality of attachment clips comprises a clip arm (Seki, 163, Fig. 6), a first end of the clip arm attached to the collar  (Seki, seen in Fig. 6 and 9) and a second end of the clip  arm cantilevered from the collar (Seki, seen in Fig. 6 and 9), the clip arm of each of the plurality of attachment clips defining a slot between the respective clip arm and the collar (Seki, seen in Fig. 6 and 9), each clip arm configured to flex about the first end of the collar (Seki, seen in Fig. 6 and 9, the structure of hook 163 would bend away due to the shape of the hook and opposing member 143) .”
	Regarding claim 4, Seki in view of Uhler discloses the invention of claim 3, as cited above, and further discloses “  the clip arm of each of the plurality of attachment clips defines a slot between the respective clip arm and an inner surface of the collar, and wherein each respective slot is configured to receive one of the teeth (Seki, seen in Fig. 6 and 9, ¶ [0082]).”
	Regarding claim 5, Seki in view of Uhler discloses the invention of claim 4, as cited above, and further discloses “each of the teeth is configured to abut a respective clip arm as the lens is rotated (Seki, seen in Fig. 6, ¶ [0050, 0082]).”  
	Regarding claim 6, Seki in view of Uhler discloses the invention of claim 5, as cited above, and further discloses “the teeth are configured to apply a first force to the respective clip arm as the lens is rotated, the first force configured to push the second end of the respective clip arm away from the inner surface of the collar (Seki, seen in Fig. 6, the shape of the members will apply forces when rotated in order to lock 163 into 144).”  
	Regarding claim 7, Seki in view of Uhler discloses the invention of claim 6, as cited above, and further discloses “the lens is configured to be rotated until the teeth move into respective recesses defined by radial surfaces of the collar, wherein each of the teeth are configured to abut a respective radial surface when the teeth are in the respective recesses (Seki, seen in Fig. 5B, the teeth can abut the end of the slot).”  
	Regarding claim 8, Seki in view of Uhler discloses the invention of claim 7, as cited above, and further discloses “the second end of each clip arm is configured to abut a respective one of the teeth to prevent angular movement of the lens when the teeth are located in the recesses (Seki, seen in Fig. 5B and 6, the end of clip 163 is locked into recess 144; ¶ [0050]).”
	Regarding claim 9,   Seki in view of Uhler discloses the invention of claim 8, as cited above, and further discloses “each of the teeth comprises a ledge portion Seki, (144, Fig. 6) configured to contact a respective lip portion of the collar of the reflector to retain the lens in attachment to the reflector when the teeth are located in the recesses (Seki, ¶ [0050, 0082]).”  
	Regarding claim 14, Seki in view of Uhler discloses the invention of claim 3, as cited above, and further discloses “the collar comprises recesses between the second ends of each clip arm and respective radial surfaces of the collar, the teeth configured to be received in the recesses of the collar when the lens is attached to the reflector (Seki, seen in fig. 6).”
	Regarding claim 15, Seki in view of Uhler discloses the invention of claim 2, as cited above, and further discloses “to attach the lens to the reflector, the teeth are inserted into the slots of the attachment clips and the lens is rotated such the teeth are moved into the recesses of the collar (Seki, seen in Fig. 5B and 6).  “
	Regarding claim 16, Seki in view of Uhler discloses the invention of claim 1, as cited above, and further discloses “the teeth are arc-shaped to correspond with a circumference of the collar (Seki, seen in Fig. 6).”


Allowable Subject Matter


Claims 10-13, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 10 recites, inter alia, a lighting device, and “the reflector further comprises spring arms configured to apply a second force onto the lens to cause the ledge portion of the teeth to contact the respective lip portions of the collar of the reflector when the lens is attached to the reflector.  “

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Dupre (US 2007/0058374 A1) discloses a spring arm that holds a lens in place (129, Fig. 3B). However, Dupre does not disclose that the spring arms “cause the ledge portion of the teeth to contact the respective lip portions of the collar of the reflector when the lens is attached to the reflector.”
Claims 11-13 are allowable due to their dependence on claim 10.
Claim 17 recites, inter alia, a lighting device, and “the reflector comprises one or more biasing members in the collar; and wherein each biasing member comprises a spring arm Page 4 of 6DOCKET NO.: 2020-00623-P2PATENT Application No.: 17/647,920 Preliminary Amendment - First Action Not Yet Received that is connected to the collar at a first end of the spring arm and cantilevered from the collar at a second end, and each spring arm comprises a boss at the second end of the spring arm, and wherein the boss is configured to apply a force to the rim of the lens when the lens is attached to the reflector such that the rim is pushed away from the collar.”
Prior art reference Dupre (US 2007/0058374 A1) discloses a spring arm that holds a lens in place (129, Fig. 3B). However, Dupre does not disclose the teeth on the rim of the lens, and the attachment of the lens is in a different manner than that of prior art Seki.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new limitation is address by prior art reference Uhler.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/OLUSEYE IWARERE/Supervisory Patent Examiner, Art Unit 2875